DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2020 has been entered.
Response to Arguments
Applicant’s amendments filed 3/12/2020, with respect to the rejection(s) under 35 U.S.C. § 103 of independent claims 10 and 14 are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goldstein (U.S. Patent Application Publication No. 2015/0172841).
Remarks are moot as they are solely addressed to whether the previous combination of references teach the new claim language. These limitations are now taught in combination with Goldstein

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12-15, 19, 21-22, 26-27, 30-32, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. (U.S. Patent Application Publication No. 2016/0317049,) hereinafter referred to as LeBoeuf; further in view of Labrosse et al. (U.S. Patent Application Publication No. 2015/0222989,) hereinafter referred to as Labrosse; further in view of Goldstein (U.S. Patent Application Publication No. 2015/0172841,) hereinafter referred to as Goldstein.
Regarding claim 10, LeBoeuf teaches a method comprising: 
identifying, by executing an instruction with a processor, a sound in an audio stream collected in an environment (¶[0009], ¶[0081], ¶[0113], ¶[0119], ¶¶[0160-0161] etc. are examples of identifying sounds by LeBoeuf); 
identifying, by executing an instruction with the processor, a physiological event based on physiological response data collected from a user exposed to the sound in the environment (¶[0006], ¶[0080]); 
determining, by executing an instruction with the processor, a correlation between the sound and the physiological event (¶[0008], ¶[0119], ¶[0132] correlations of environmental context such as sounds, and physiological response data); and 

LeBoeuf further teaches wherein the instructions, when executed, further cause the machine to generate a first instruction based on the first correlation and a second instruction based on the second correlation, at least one of the first instruction or the second instruction to cause a sound generating device to reduce an amplitude of the sound (¶[0009] moving away from the sound reduces its amplitude at the user).
LeBoeuf does not teach the environmental sound generated by a controllable sound generating device, where the sound generating device is instructed to adjust a characteristic of the sound in response to the determined correlation. LeBoeuf further does not teach applying a weighting factor to the sound based on a first characteristic of the sound to weight the sound prior to analysis.
Attention is brought to the Labrosse reference, which teaches an environmental sound generated by a controllable sound generating device (Fig. 1, ¶[0025] sound generator 12), where the sound generating device is instructed to adjust a characteristic of the sound (¶[0042]) in response to a determined correlation between a user’s physiological response to the sound, and the sound that is generated by the sound generating device (¶[0044] “in response to receipt of input signal 20”, later described as ¶¶[0049-0057] including g) change in measured heart rate, for example is “correlated” to sound played and a threshold of change automatically changes the sound).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the environmental health monitoring system of LeBoeuf to interact with 
Labrosse further does not teach applying a weighting factor to the sound based on a first characteristic of the sound to weight the sound prior to analysis.
Attention is brought to the Goldstein reference, which teaches applying a weighting factor to the sound based on a first characteristic of the sound to weight the sound prior to analysis (¶¶[0070-0072]) to compensate for the differences caused in sound perception by the type of sound.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the environmental health and sound monitoring of LeBoeuf as modified to include sound pressure weighting, as taught by Goldstein, to yield a more accurate sound pressure level in sound pressure dose calculations, achieving a real-time protective effect (Goldstein ¶¶[0093-0094])
Regarding claim 12, LeBoeuf, as modified by Labrosse and Goldstein, teaches the method as defined in claim 10.
LeBoeuf further teaches wherein the user is a first user, the physiological event is a first physiological event, and the correlation is a first correlation, and further including 
identifying a second correlation between the sound and a second physiological event associated with a second user different from the first user, and
generating a first report based on the first correlation and generating a second report based on the second correlation (this appears to require a second user 
Regarding claim 13, LeBoeuf, as modified by Labrosse and Goldstein, teaches the method as defined in claim 10.
LeBoeuf teaches wherein the user is a first user and further including identifying the correlation based on previously collected physiological response data for the first user or for a second user (¶¶[0114-0117] shows how environmental and physiological context is evaluated over time for a user’s own previous history).
Regarding claim 14, LeBoeuf, as modified by Labrosse and Goldstein, the claim is directed to a computer readable storage medium comprising instructions to perform substantially the same method as claim 10, and is rejected under substantially the same sections of LeBoeuf, Labrosse, and Goldstein.
Regarding claim 15, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 14.
LeBoeuf further teaches wherein the instructions, when executed, further cause the machine to identify the sound event based on one or more of amplitude (¶[0007], ¶[0009], loudness), pitch (¶[0007]), frequency, attack, or a duration of a sound in the audio data.
Regarding claim 19, the claim is directed to a computer readable storage medium comprising instructions to perform substantially the same method as claim 13, and is rejected under substantially the same sections of LeBoeuf, Labrosse, and Goldstein.
Regarding claim 21, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 14.
LeBoeuf further teaches wherein the instructions, when executed, further cause the machine to identify the sound event based on the first sound characteristic or the audio data (¶[0009], ¶[0081], ¶[0113], ¶[0119], ¶¶[0160-0161] etc. are examples of identifying sounds by LeBoeuf.
Regarding claim 22, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 14.
LeBoeuf further teaches wherein the physiological response data includes one or more of heart rate data, respiration rate data, blood pressure data, or skin conductivity data (¶[0006], ¶[0080]).
Regarding claim 26, the claim is directed to a computer readable storage medium comprising instructions to perform substantially the same method as claim 12, and is rejected under substantially the same sections of LeBoeuf, Labrosse, and Goldstein.
Regarding claim 27, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 26.
LeBeouf further teaches wherein the first request is to cause a sound generating device to reduce an amplitude of the sound (¶[0009] moving away from the sound reduces its amplitude at the user).
Labrosse further teaches wherein the first request is to cause a sound generating device to reduce an amplitude of the sound (¶[0045] change in volume, ¶[0063] reduction in volume).
Regarding claim 30, LeBoeuf, as modified by Labrosse and Goldstein, teaches the method as defined in claim 10.
Labrosse further teaches wherein instructing the sound generating device to adjust the first characteristic or the second characteristic of the sound includes instructing the sound generating device to reduce an amplitude of the sound (¶[0045] change in volume, ¶[0063] reduction in volume).
Regarding claims 31 and 34, LeBoeuf, as modified by Labrosse and Goldstein, teaches the method of claims 10 and 14. 
Goldstein further teaches including adjusting the correlation based on a filter factor associated with a variable affecting one or more of the collection of the audio stream or the exposure of the user to the sound (¶[0072] the filter factor is adjusted via the weighting lookup table).
Regarding claims 32 and 35, LeBoeuf, as modified by Labrosse and Goldstein, teaches the method of claims 10 and 14. 
Goldstein further teaches wherein the first characteristic includes one or more of a duration of the sound or a repetitiveness of the sound (¶[0081] cumulative duration).
Claims 11, 16, and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. (U.S. Patent Application Publication No. 2016/0317049,) hereinafter referred to as LeBoeuf; further in view of Labrosse et al. (U.S. Patent Application No. 2015/0222989,) hereinafter referred to as Labrosse; further in view of Goldstein (U.S. Patent Application Publication No. 2015/0172841,) hereinafter referred to as Goldstein; further in view of Hanson et al. (U.S. Patent No. 5,317,273,) hereinafter referred to as Hanson.
Regarding claim 11, LeBoeuf, as modified by Labrosse and Goldstein, teaches the method as defined in claim 10.
LeBoeuf as modified does not teach wherein the audio stream is a first audio stream and further including: 
performing a comparison of the first audio stream to a second audio stream; 
detecting a change in the first characteristic of the sound in the first audio stream relative to the first characteristic of the sound in the second audio stream; and 
identifying the correlation based on the change in the first characteristic.
Attention is brought to the Hanson reference, which teaches taches performing a comparison of the first audio stream to a second audio stream; detecting a change in a sound characteristic of the first audio stream relative to the sound characteristic in the second audio stream; and identifying the correlation based on the change in the sound characteristic (col. 2 lines 17-29).
It would have been obvious to one of ordinary skill in the art to modify the user environmental sound context monitoring of LeBoeuf to include hearing protection testing in order to measure the attenuation of user hearing protection and maintain adequate hearing protection for individuals over time and personal anthropometry (Hanson col. 2, lines 59-end and col. 3 lines 1-9).
Regarding claim 16, the claim is directed to a computer readable storage medium comprising instructions to perform substantially the same method as claim 11, and is rejected under substantially the same sections of LeBoeuf, Labrosse, Goldstein, and Hanson
Regarding claim 28, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 26.
LeBoeuf as modified does not teach
wherein the instructions, when executed, further cause the machine to: 
perform a comparison of the sound event to a reference sound event; and 
determine that the sound event affects the first user and the second user based on the first correlation, the second correlation, and the comparison.
Attention is brought to the Hanson reference, which teaches performing a comparison of the first audio stream to a second audio stream; detecting a change in a sound characteristic of the first audio stream relative to the sound characteristic in the second audio stream; and identifying the correlation based on the change in the sound characteristic (col. 2 lines 17-29). 
Hanson further teaches performing a comparison of the sound event to a reference sound event; and determining that the sound event affects the first user and the second user based on the first correlation, the second correlation, and the comparison (col. 4, lines 14-24 threshold amount of dB).
It would have been obvious to one of ordinary skill in the art to modify the user environmental sound context monitoring of LeBoeuf to include hearing protection testing in order to measure the attenuation of user hearing protection and maintain adequate hearing protection for individuals over time and personal anthropometry (Hanson col. 2, lines 59-end and col. 3 lines 1-9).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. (U.S. Patent Application Publication No. 2016/0317049,) hereinafter referred to as LeBoeuf; further in view of Labrosse et al. (U.S. Patent Application No. 2015/0222989,) hereinafter referred to as Labrosse; further in view of Goldstein (U.S. Patent Application Publication No. 2015/0172841,) hereinafter referred to as Goldstein; further in view of Hanson et al. (U.S. Patent No. 5,317,273,) hereinafter referred to as Hanson; further in view of Yonovitz et al. (U.S. Patent Application Publication 2004/0190729,) hereinafter referred to as Yonovitz.
Regarding claim 17, LeBoeuf, as modified by Labrosse, Goldstein, and Hanson, teaches the at least one computer readable storage medium as defined in claim 16.
LeBoeuf as modified does not teach wherein the instructions, when executed, further cause the machine to identify an attenuation or a gain of the first audio data relative to the second audio data and adjust the correlation based on the attenuation or the gain.
Attention is brought to the Yonovitz reference, which teaches identifying an attenuation or a gain of the first audio data relative to the second audio data and adjust the correlation based on the attenuation or the gain (¶[0030] one user is wearing hearing protection, another user is not ¶[0106] and the user’s dose/correlation is adjusted based on the indicated attenuation level).
It would have been obvious to one of ordinary skill in the art to modify the environmental/physiological monitoring system of LeBoeuf to include a user indication that the user is employing noise reduction to adjust the correlation of the user to their 
Claims 18, 20, 25, and 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. (U.S. Patent Application Publication No. 2016/0317049,) hereinafter referred to as LeBoeuf; further in view of Labrosse et al. (U.S. Patent Application No. 2015/0222989,) hereinafter referred to as Labrosse; further in view of Goldstein (U.S. Patent Application Publication No. 2015/0172841,) hereinafter referred to as Goldstein; further in view of Yonovitz et al. (U.S. Patent Application Publication 2004/0190729,) hereinafter referred to as Yonovitz.
Regarding claim 18, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 14.
LeBoeuf does not teach wherein the instructions, when executed, further cause the machine to: analyze a user input indicating that the user employs a noise reduction device; and adjust the correlation based on the user input.
Attention is brought to the Yonovitz reference, which teaches analyzing a user input indicating that the user employs a noise reduction device; and adjust an environmental noise correlation based on the user input (¶[0054]).
It would have been obvious to one of ordinary skill in the art to modify the environmental/physiological monitoring system of LeBoeuf to include a user indication that the user is employing noise reduction to adjust the correlation of the user to their noise environment, as Yonovitz teaches that noise reduction has a strong impact on the daily dose of noise. (¶[0073-0076])
Regarding claim 20, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 14.
LeBoeuf does not teach wherein the instructions, when executed, further cause the machine to generate the instruction by automatically placing an order for a noise reduction device for the user.
Attention is brought to the Yonovitz reference, which teaches automatically placing an order for a noise reduction device for the user (¶[0035] interpreted as requirement for user to have and receive noise reduction device).
It would have been obvious to one of ordinary skill in the art to modify the environmental/physiological monitoring system of LeBoeuf to include an order for the user’s hearing protection device, as Yonovitz teaches that noise reduction has a strong impact on the daily dose of noise. (¶[0073-0076])
Regarding claim 25, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 14.
LeBoeuf does not teach wherein the instructions, when executed, further cause the machine to verify the correlation based on a user input associated with the sound event.
Attention is brought to the Yonovitz reference, which teaches verification of a user sound correlation based on a user input associated with the sound event (¶[0037-0041]).
It would have been obvious to one of ordinary skill in the art to modify the environmental/physiological monitoring system of LeBoeuf to include user verification of 
Regarding claim 29, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 26
LeBoeuf does not teach wherein the instructions, when executed, further cause the machine to transmit a second request to a third party based on the identification of the sound event as affecting the first user and the second user.
Attention is brought to the Yonovitz reference, which teaches transmitting a request to a third party based on the determination of the sound event as affecting the first user and the second user (¶[0108] Fig. 12A, 12B).
It would have been obvious to one of ordinary skill in the art to modify the environmental/physiological monitoring system of LeBoeuf to include user verification of associated user noise correlation, it allows management to more closely govern user’s noise dosage. (¶[0108]).
Claim(s) 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. (U.S. Patent Application Publication No. 2016/0317049,) hereinafter referred to as LeBoeuf; further in view of Labrosse et al. (U.S. Patent Application Publication No. 2015/0222989,) hereinafter referred to as Labrosse; further in view of Goldstein (U.S. Patent Application Publication No. 2015/0172841,) hereinafter referred to as Goldstein; in view of Goldstein et al. (U.S. Patent Application Publication No. 2008/0267416,) hereinafter referred to as Goldstein II.
Regarding claims 33 and 36, LeBoeuf, as modified by Labrosse and Goldstein, teaches the method of claims 10 and 14. 
LeBoeuf as modified does not teach classifying the sound as an expected sound or an unexpected sound; and determining the correlation based on the classification of the sound.
Attention is brought to the Goldstein II reference, which teaches classifying a detected sound as an expected sound or an unexpected sound; and determining the correlation based on the classification of the sound (¶[0013] recognizes expected ambient sound signatures and new sound signatures ¶[0014], ¶¶[0022-0024]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sound detection of LeBoeuf as modified to include a sound signature recognition algorithm, as taught by Goldstein II, because Goldstein II teaches that doing so can enhance personal safety by alerting a user to hazards in the user’s environment that might otherwise go unnoticed (Goldstein II, ¶[0017]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S/Examiner, Art Unit 3792 

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792